 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF NEVADA
 8
 9   DANIEL COYNE,
                                                         Case No.: 2:19-cv-00781-RFB-NJK
10
            Plaintiff(s),                                Order
11
     v.                                                  (Docket No. 26)
12
13   PENNYMAC LOAN SERVICES LLC, et al.,
14
            Defendant(s).
15
16         Before the Court is Plaintiff and Defendant Equifax Information Services LLC’s notice of
17 settlement. Docket No. 26. The Court ORDERS these parties to file a stipulation of dismissal no
18 later than September 6, 2019.
19         IT IS SO ORDERED.
20         Dated: July 8, 2019
21                                                          _______________________________
                                                            NANCY J. KOPPE
22                                                          United States Magistrate Judge
23
24
25
26
27
28

                                                  1
